OPINION ON REHEARING.

Per Curiam:

The fraud charged in the petition is that the property owners were deprived of the right to. a pavement of asphalt, brick having been used instead. It is true that the statute gives property. owners in cities of the first class the privilege of designating the kind of material to be used. The legislature might, however, have refused this privilege in the beginning, and, since it could have done this, it could cure a proceeding that was defective because one kind of material was used instead of another.
After the curative statute had been enacted an ordinance relevying the assessment was passed. Proceedings under this ordinance were enjoined, on the ground that the ordinance was unconstitutional. Then a second relevy was made by another ordinance. It is now contended that the former judgment is res judicata.
This is a new case based upon a new proceeding under a new ordinance. While the proceedings under the first relevy are perpetually enjoined, the question now *800is, Are the proceedings under consideration, under a new ordinance passed subsequent to that decision, valid? The first ordinance was held to be invalid be-eause it was unconstitutional. That was merely the reason given for that decision, and the estoppel of res .judicata does not lie in the reason given for the judgment. The judgment in the first case contains language which is ambiguous. The issue, however, was the validity of the ordinance, and the proceeding then under consideration and the language of the judgment must be interpreted with reference to the issue on trial and the only issue which could then be tried. It •cannot be presumed that the court went outside the issue and looked into the future and undertook to pass upon the validity of new ordinances and new proceedings which might be the subject of future litigation. If such was the intention of the court the language of the .judgment should have put the question beyond all doubt. The constitutionality of the present ordinance is a new question. The court was bound to decide that ■question as if it were presented for the first time. It might have taken the position that it had investigated the legal question and is now satisfied the ordinance is "bad. But the fact that it took this position once does not make the former judgment binding in this case.
The judgment is reaffirmed.